PER CURIAM.
In this appeal, John Edward Smith argues that his habitual offender sentence is barred by double jeopardy. We disagree and affirm. See Johnson v. State, 576 So.2d 916 (Fla. 2d DCA 1991). Our review of the record, however, reveals a scrivener’s error. Smith received a habitual offender sentence only in circuit court ease number 93-14 but the amended sentences in five other eases also reflect habitual offender status. We direct the trial court to strike the habitual offender designation in the written sentences for circuit court case numbers 92-600, 92-601, 92-717, 92-747 and 92-766. Smith need not be present.
BLUE, A.C.J., and LAZZARA and WHATLEY, JJ., concur.